FILED
                            NOT FOR PUBLICATION
                                                                           JUN 27 2017
                     UNITED STATES COURT OF APPEALS                    MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


L. A. S., individually and on behalf of her      No.   14-17443
minor child, S.A.S.,
                                                 D.C. Nos.
               Plaintiff-Appellant,              1:14-cv-00071-SOM-BMK
                                                 1:12-cv-00213-SOM-BMK
          v.

DEPARTMENT OF EDUCATION, State                   MEMORANDUM*
of Hawaii, Department of Education;
KATHRYN MATAYOSHI, in her official
capacity as Superintendent of the Hawaii
Public Schools,

               Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Hawaii
                    Susan Oki Mollway, District Judge, Presiding

                        Argued and Submitted June 14, 2017
                                Honolulu, Hawaii

Before: FISHER, PAEZ and NGUYEN, Circuit Judges.




      *
       This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      L.A.S., individually and on behalf of her minor child, S.A.S., brought this

appeal involving the Individuals with Disabilities Education Act (IDEA). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1. The district court did not err in reversing the administrative hearing

officer’s (AHO) first determination, because L.A.S.’s administrative complaint did

not plead the issue the AHO decided. See Van Duyn ex rel. Van Duyn v. Baker

Sch. Dist. 5J, 502 F.3d 811, 817 (9th Cir. 2007) (reviewing a district court’s legal

conclusions de novo). Plaintiff has not cited any authority preventing the district

court from limiting the scope of the proceedings to those issues raised in the

administrative complaint and argued by a plaintiff. See K.D. ex rel. C.L. v. Dep’t

of Educ., Haw., 665 F.3d 1110, 1117 (9th Cir. 2011) (explaining that the party

challenging the district court’s holding bears the burden of proof on appeal); see

also Cty. of San Diego v. Calif. Special Educ. Hearing Office, 93 F.3d 1458, 1465

(9th Cir. 1996) (holding the scope of the administrative hearing is limited to the

administrative complaint raised to obtain the hearing).

      2. The district court also did not err in affirming the AHO’s second

determination finding no predetermination by the Hawaii Department of Education

(DOE). See K.D., 665 F.3d at 1123 (holding a school district violates the IDEA if

it predetermines a student’s placement before the individualized education plan is


                                          2
developed). Plaintiff has not shown the DOE was unwilling to consider locating

S.A.S. in private school. See id. (considering the DOE’s actions and intent in a

predetermination inquiry). Further, Plaintiff has not cited to any authority

supporting her argument that the inquiry turns on her interpretation of the letter

rather than the DOE’s intent. See id. at 1117 (explaining that the party challenging

the district court’s holding bears the burden of proof on appeal). The March 2011

letter is somewhat troubling but, on its own, is insufficient to carry Plaintiff’s

burden.

      AFFIRMED.




                                            3